Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-17 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19812




                    EXHIBIT O
                              Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-17 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                  19813


                                                                                       Election Results                                                                                   Voting Age Populations


            District
16 - Renacci/Sutton
                             10 Governor
                         Kasich
                         54.96%
                                     1 Strickland
                                                     I
                                                    10 Att. General
                                                     1
                                                  OeWine 1 Cordray
                                     1 40.83% 1 Sl.46%      I 42.02%
                                                                       I
                                                                       1
                                                                             08 President
                                                                         McCain   I   Obama
                                                                       1 51.35% 1 47. 1S%
                                                                                              I
                                                                                              I
                                                                                                    06 Att. General
                                                                                                  Mont.
                                                                                              1 48.94%
                                                                                                           I
                                                                                                           1
                                                                                                               Dann
                                                                                                               51.07%
                                                                                                                        I
                                                                                                                        I
                                                                                                                               06 Auditor
                                                                                                                          Taylor   I   Sykes
                                                                                                                        1 54.52% 1 45.49%
                                                                                                                                               I
                                                                                                                                               I
                                                                                                                                               1
                                                                                                                                                      04 President
                                                                                                                                                    Bush
                                                                                                                                                   54.22%
                                                                                                                                                            L
                                                                                                                                                            1
                                                                                                                                                                 Kerry
                                                                                                                                                                45.34%
                                                                                                                                                                         PVI
                                                                                                                                                                         R+5
                                                                                                                                                                               White I        I
                                                                                                                                                                                       Hispanic Black
                                                                                                                                                                               95.06% 1 1.48% 1 1.74%
                                                                                                                                                                                                         I   Asia n
                                                                                                                                                                                                          1 1.87%
                                                                                                                                                                                                                      IAmlndia n
                                                                                                                                                                                                                      1 o.14%


County                 Population    % of District
Stark                     107,343      14.89%
Portage                    32,579      4.52%
Summit                     83,554      11.59%
Wayne                     114,520      15.88%
Medina                    126,612      17.56%
Cuya hoga                 256,424      35.56%
Total                  -- _721,032




                                                                                                                                                                                              Plaintiffs' Trial
                                                                                                                                                                                                  Exhibit
                                                                                                                                                                                                P612
                                                                                                                                                                                            Case No. 1:18-cv-00357




                                                                                                                                                                                      i
                                                                                                                                                                                     I
                                                                                                                                                                                     IDIJ/1
                                                                                                                                                                                                                   REV_00000038
